DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 1 June, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art, when considered as a whole, alone or in combination, fails to either disclose, teach, or reasonably suggest, so as to either anticipate and/or render obvious, absent impermissible hindsight reasoning, the claimed invention, as characterized by independent claims 1, 15, and 21. In particular, the present invention requires, “wherein the second edge is positioned between the rotational axis and the first edge” (claims 1, 15, and 21), in combination with the remaining claim elements recited by the claimed invention. The prior art fails to disclose, teach, or reasonably suggest, the positioning of the second edge at a location between the rotational axis and the first edge of the wall, alone, and/or that the positioning of the second edge at this location would have been obvious to those having ordinary skill within the art by some articulated reasoning with some rational underpinning to support a legal conclusion of obviousness. As the prior art fails to set forth such claim limitations, in combination with those further characterized by independent claims 1, 15, and 21, the preponderance of evidence points to the present invention being patentable distinct, and allowable, over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/10/2022